PARKER, Judge.
We have carefully examined all assignments of error and have considered all questions discussed in defendant’s brief and find no prejudicial error in defendant’s trial or in the judgment imposed. There was ample evidence to sustain the verdict. The sentence imposed was within statutory limits. G.S. 20-28; G.S. 14-3. It was permissible for the Superior Court to impose a sentence in excess of the one imposed in the District Court. State v. Tuggle, 17 N.C. App. 329, 194 S.E. 2d 50.
No error.
Judges Brock and Britt concur.